19 So. 3d 1183 (2009)
F. Steven HITCHCOCK, Petitioner,
v.
PROUDFOOT CONSULTING COMPANY, a Delaware Corporation, Anthony Prosser and Highland Consulting Group, a Maryland Corporation, Respondents.
No. 4D09-20.
District Court of Appeal of Florida, Fourth District.
November 4, 2009.
Charles L. Curtis of Charles L. Curtis, P.A., Fort Lauderdale, for petitioner.
Andrew A. Harris and Philip M. Burlington of Burlington & Rockenbach, P.A., Louis Silber of Silber, Valente & Davis, and Justus W. Reid of Reid & Zobel, P.A., West Palm Beach, for respondents Anthony Prosser and Highland Consulting Group, a Maryland Corporation.
PER CURIAM.
Petitioner F. Steven Hitchcock seeks certiorari review of an order adopting a special magistrate's denial of petitioner's renewed motion for protective order and granting a motion to compel deposition answers, overruling petitioner's claim of Fifth Amendment privilege against selfincrimination.
We grant this petition and quash the order in this case because the record before *1184 us demonstrates that petitioner was presented at deposition with questions which might provide a foundation for a possible criminal prosecution for the unauthorized practice of law. DeLisi v. Bankers Ins. Co., 436 So. 2d 1099 (Fla. 4th DCA 1983) (citing Pillsbury Co. v. Conboy, 459 U.S. 248, 103 S. Ct. 608, 74 L. Ed. 2d 430 (1983)). While it also appears that the deposition included questions that were completely innocuous, to which petitioner asserted the Fifth Amendment privilege, and some questions to which the privilege may have been waived by petitioner, the special magistrate entered a broad, sweeping order compelling petitioner to answer all of the questions posed. A question-by-question approach was warranted instead. Failure to apply that approach in this case constitutes a departure from the essential requirements of law, causing petitioner material injury throughout the remainder of the proceedings below for which there is no adequate remedy on appeal. Magid v. Winter, 654 So. 2d 1037 (Fla. 4th DCA 1995).
The order on review is quashed and the case is remanded for further proceedings consistent with this opinion.
GROSS, C.J., TAYLOR and DAMOORGIAN, JJ., concur.